Per Curiam.
The evidence in this ease is very contradictory, and it is also much confused. We have carefully examined it, and also the briefs of counsel on both sides. We cannot say the judge who tried the case erred in giving greater weight to the testimony offered by the plaintiff; but it is apparent to us that, in arriving at that amount, he overlooked some of the items making in defendants’ favor, and, for that reason, gave judgment for an amount larger than the plaintiff is entitled to. The judgment should be modified by reducing it to $70.70, and as modified affirmed, without costs to either party as against the other.